      Case 4:20-cv-00222-CRW-SBJ Document 29 Filed 10/23/20 Page 1 of 4

                               United States Court of Appeals
                                     For The Eighth Circuit
                                      Thomas F. Eagleton U.S. Courthouse
                                      111 South 10th Street, Room 24.329
                                    St. Louis, Missouri 63102
                                                                               VOICE (314) 244-2400
Michael E. Gans
                                                                                 FAX (314) 244-2780
 Clerk of Court
                                                                               www.ca8.uscourts.gov

                                                            October 21, 2020


Mr. Tyler S. Smith
PEDDICORD & WHARTON
Suite 125
6800 Lake Drive
West Des Moines, IA 50266

       RE: 20-3211 Oral Surgeons, P.C. v. The Cincinnati Insurance Co.

Dear Counsel:

       The district court clerk has transmitted a notice of appeal in this matter, and we have
docketed it under the caption and case number shown above. Please include the caption and the
case number on all correspondence or pleadings submitted to this court.

      Counsel in the case must supply the clerk with an Appearance Form. Counsel may
download or fill out an Appearance Form on the "Forms" page on our web site at
www.ca8.uscourts.gov.

        The court has established a briefing schedule for the case, a copy of which will be
forwarded under separate notice of docket activity. Please refer to the schedule and note the key
filing dates. You should also review Federal Rules of Appellate Procedure 28 and 32, as well as
Eighth Circuit Rules 28A and 32A. Sample briefs may be obtained by contacting the St. Louis
Clerk's office.

        Within 14 days of today's date, counsel for appellant must: (1) file a verification that any
transcripts needed for the appeal have been ordered and that satisfactory arrangements have been
made for payment, and (2) file a notice of the method of appendix preparation selected for the
case. Eighth Circuit Rule 30A contains detailed information on appendix preparation.

        The court has directed the clerk's office to monitor and enforce compliance with the
briefing schedule. Failure to file your brief will result in issuance of a show cause order and may
lead to dismissal of the appeal. Requests for extensions of time must be timely and should
establish good cause. Overlength briefs are strongly discouraged.




   Appellate Case: 20-3211         Page: 1           Date Filed: 10/21/2020 Entry ID: 4968042
        Case 4:20-cv-00222-CRW-SBJ Document 29 Filed 10/23/20 Page 2 of 4

       Please note the provisions of Eighth Circuit Rule 32A governing briefs and reply briefs
responding to multiple briefs.

        If you have any questions about the schedule or procedures for the case, please contact
our office.

                                                    Michael E. Gans
                                                    Clerk of Court

AEV

Enclosure(s)

cc:      Mr. Clerk, U.S. District Court, Southern Iowa
         Mr. Daniel G. Litchfield
         Mr. Laurence J. Tooth
         Mr. Robert V.P. Waterman Jr.
         Mr. Randy Wilharber

            District Court/Agency Case Number(s): 4:20-cv-00222-CRW




      Appellate Case: 20-3211      Page: 2     Date Filed: 10/21/2020 Entry ID: 4968042
       Case 4:20-cv-00222-CRW-SBJ Document 29 Filed 10/23/20 Page 3 of 4

Caption For Case Number: 20-3211

Oral Surgeons, P.C.

            Plaintiff - Appellant

v.

The Cincinnati Insurance Company

            Defendant - Appellee




     Appellate Case: 20-3211        Page: 3   Date Filed: 10/21/2020 Entry ID: 4968042
      Case 4:20-cv-00222-CRW-SBJ Document 29 Filed 10/23/20 Page 4 of 4

Addresses For Case Participants: 20-3211

Mr. Tyler S. Smith
PEDDICORD & WHARTON
Suite 125
6800 Lake Drive
West Des Moines, IA 50266

Mr. Clerk, U.S. District Court, Southern Iowa
U.S. DISTRICT COURT
Southern District of Iowa
P.O. Box 9344
Des Moines, IA 50306-0000

Mr. Daniel G. Litchfield
LITCHFIELD & CAVO
Suite 300
303 W. Madison
Chicago, IL 60606-0000

Mr. Laurence J. Tooth
LITCHFIELD & CAVO
Suite 300
303 W. Madison
Chicago, IL 60606-0000

Mr. Robert V.P. Waterman Jr.
LANE & WATERMAN
Suite 600
220 N. Main Street
Davenport, IA 52801-1987

Mr. Randy Wilharber
PEDDICORD & WHARTON
Suite 125
6800 Lake Drive
West Des Moines, IA 50266




   Appellate Case: 20-3211       Page: 4        Date Filed: 10/21/2020 Entry ID: 4968042
